DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.
 

Claim Amendments
3.	 The amendments filed Nov 2, 2020 have been entered. Claims 10 and 11 have been amended. Claims 17-19, 21-22 and 25-27 are withdrawn. Claims 1-16, 20 and 23-24 are under consideration in this office action.


Withdrawal of Claim Objections and Rejections
4.	The following rejections have been withdrawn in view of applicants’ affidavit and arguments:

b) The rejection of claims 1-2, 6-11, 13 16 and 20 under 35 U.S.C. 102(a)(2) as anticipated by or 35 USC 103 as over Santhanam et al;  and 
c) The rejection of claims 1-16, 20 and 23-24 under 35 USC 103 as being obvious Santhanam et al., in view of Lacharriere et al., ( EP0729750.

Response to Arguments
5.	Applicant’s arguments and affidavit of Andy Goren, MD filed July 2, 2020 with respect to the rejections of claims 1-16, 20 and 23-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Livy et al.
	It is noted applicants noted that there is no guidance as to how to use yeast grown under any conditions and extract using any methods. However, the claims are not drawn to growing yeast, culturing methods or extraction methods. Santhanam et al., clearly teach yeast culturing, extraction and purification techniques are well known in the art. Therefore, the argument is misplaced, because the claims are to components within composition and Santhanam et al., in view of Livy et al., as teach the instantly claimed composition.


New Grounds of Rejection 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  1-2, 6-11, 13 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam et al., (US Pat Pub 2011/0052517 published March, 2011; priority to Aug 2009) in view of Livy et al., (WO 2008059523 A2 published September 2007; priority to September 2006).
The claims are drawn to a topical skin composition comprising: an extract from yeast, wherein the extract from yeast comprises: (a) an anti-inflammatory agent produced by the yeast and (b) an uncoupling agent active in human cells produced by the yeast: and an added surfactant; an added thickening agent; and an added preservative, wherein yeast proteinaceous material comprises from 90% to 98% of the total non-volatile solids in the composition.
Santhanam et al., disclose a cosmetic compositions comprising a metal-complexed peptide fraction of stressed yeast extracts and/or a calcium influx inhibitor are disclosed, as well as methods of using such compositions to impart exfoliating, anti-
The hexameric peptide also can be synthesized using recombinant expression systems. Generally, this involves creating a DNA sequence that encodes the desired peptide, placing the DNA in an expression cassette under the control of a particular promoter, expressing the peptide in a host, isolating the expressed peptide and, if required, renaturing the peptide. [para. 0058]. The sequence may be expressed in a variety of host cells, including yeast. The recombinant sequence will be operably linked to appropriate expression control sequences for each host. One of skill would recognize that modifications can be made to peptides without diminishing their biological activity. Some modifications may be made to facilitate the cloning or expression of the molecule. Such modifications are well known to those of skill in the art [para. 0059].  The peptide can be purified and/or concentrated to give a form suitable for cosmetic use. As known to those of skill in the art, the peptide composition can be tested to determine its suitability for cosmetic use. The synthesized peptides can then be added to an isolated yeast peptide extract fraction [para. 60]. Therefore, Santhanam et al., teach agents can be produced by yeast, purified and added back to the extract fraction.

In particular, compositions comprising a modified yeast peptide fraction comprising a peptide comprising SEQ ID NO:1 are provided, where the peptide is complexed with metal ions, preferably divalent metal ions, such as zinc ions. Such compositions find use anti-inflammatory [para. 0014]. Another aspect of the instant invention relates to cosmetic use of compositions comprising modified yeast peptide fractions comprising metal-complexed peptides comprising SEQ ID NO:1 to provide at least one benefit to human skin for treatment and/or prevention of inflammation, such as redness, swelling, and/or puffiness [para. 0015 and 0033]. The yeast used may be of various genus known to those skilled in the art, where it is determined that peptides comprising SEQ ID NO:1 are obtainable therefrom. Expression of such proteins may be induced or up-regulated in response to the stress. The induced or up-regulated proteins include proteins have been termed yeast “heat shock proteins” (hsp), also called “stress Saccharomyces cerevesiae [para. 0047].
 In some embodiments, compositions of the invention include anti-acne agents, such as, e.g., salicylic acid. [para. 0105].  Salicyclic acid is also an exfoliating agent and has anti-aging properties [para. 0138 and0139]. Salicyclic acid is a well known uncoupler agent.
The compositions can include a cosmetically acceptable vehicle. A cosmetically acceptable vehicle refers to any vehicle, for a cosmetic, drug or medicament that is suitable for use in direct, safe contact with human tissues and/or human hair, and may include, e.g., any diluent, solvent, carrier, filler, or the like. Such vehicles may take the form of any known in the art suitable for application to skin (or hair).
The cosmetically acceptable vehicle may also comprise an emulsion. The emulsion may include an emulsifier, such as a nonionic, anionic or amphoteric surfactant [para 0147]. The oil phase of the emulsion preferably has one or more organic compounds, including glycerin,  thickeners such as veegum or hydroxyalkyl cellulose; gelling agents, such as high MW polyacrylic acid, such as CARBOPOL 934; and mixtures thereof [para. 0148]. The composition may comprise other cosmetic 
Livy et al., teach heterologous production of interleukin 1 receptor antagonist (il-1ra) using a yeast expression system. Livy et al., teach a fermentation process and purification. Therefore the art teaches it was well known that yeast can produce anti-inflammatory agents which can be purified or concentrated and added to yeast extract used for topical cosmetic compositions as taught by Santhanam et al.
It is noted, that the claims recite the total non-volatile solids. Regarding the total non-volatile solid recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 Fed. Cir. 1997)." 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply recombinantly yeast produced agents as evidenced by Livy et al.,  to the composition of Santhanam et al., in order to produce stressed yeast extracts that can be purified and/or concentrated to give suitable extract fractions for cosmetic use. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the additional yeast produced agents because they are well-known ingredients in preventive and/or curative treatment compositions for sensitive skin. Furthermore, Santhanam et al., teach yeast expression of topical compositions components. Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a topical skin composition comprising known components to treat skin inflammation, where there is no change in the respective function of those components; thus the combination would have yielded a reasonable expectation or success along prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Since the Patent Office does not have the facilities for examining and comparing applicants’ extract with the extract of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed extract of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-16, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam et al., (US Pat Pub 2011/0052517 published March, 2011; priority to Aug 2009) in view of Livy et al., (WO 2008059523 A2 published September 2007; priority to September 2006) and Lacharriere et al., ( EP0729750 published March 2004; priority to Dec, 1994).
Santhanam et al., has been discussed above as teaching the topical composition; while Livy et al., teach anti-inflammatory agents and uncoupling agents  produced by the yeast. However, neither Santhanam et al., nor Livy et al., do not teach the inclusion of an interleukin-1 antagonist and/or alpha-TNF antagonist in a cosmetic, pharmaceutical or dermatological composition, and the composition therefrom, used in combination with a histamine antagonist.
Lacharriere et al., teach the use of an antagonist of interleukin-1 and / or of an antagonist of TNF-alpha in a cosmetic, pharmaceutical or dermatological composition, for treating sensitive skins. It relates in particular to the use of an antagonist of interleukin-1 and / or of an antagonist of TNF-alpha for preventing and / or combating 
Lacharriere et al., discovered that the essential characteristics of sensitive skin (irritant reactions and skin intolerance) were related to the release of substance P and consequently the release of histamine, interleukin 1 and in particular TNF-alpha and interleukin 1 antagonists and / or TNF alpha antagonists and / or histamine antagonists can be used in the preventive and / or curative treatment of sensitive skin [para. 0017]. 
Lacharriere et al., observed that the physiopathological pattern common to all states of sensitive skins was linked to a greater ability to release tachykinins and more particularly substance P in the skin. It is known further that substance P released by the sensory endings epidermal induces a cascade of biochemical events which the first steps involve mast cells. Fixing the substance P on the mast cell receptors induces a release of many proinflammatory mediators including histamine, serotonin, interleukin 1 (IL1), interleukin 6 (IL6), interleukin 8 (IL8 ) and Tumor Necrosis Factor-alpha (TNFalpha) [para. 0015]. Lacharriere et al., found that the addition of antagonists of interleukin-1 and / or TNF-alpha antagonists in the cosmetic, pharmaceutical or dermatological composition for topical application containing irritants (alpha-hydroxy acids, retinoids, benzoyl peroxide, ...) also possible to reduce or eliminate the irritation reactions usually caused by these products. These reactions of irritation is indicated in the moments after application by dysaesthesic sensations (inflammation, burning, 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Lacharriere et al., histamine receptor antagonist agents, and cytokine receptor anatagonist to the composition of Amiot-Peyrot in order to reduce or eliminate the irritation reactions. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the additional agents because they are well-known ingredients in preventive and/or curative treatment compositions for sensitive skin. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a skin composition and incorporate other skin composition ingredients wherein there is no change in the respective function of the anti-inflammatory agents, uncoupling agents, yeast extract and other ingredients; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-16, 20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Neither the specification nor originally presented claims provides support for a topical skin composition, comprising: an extract from yeast, wherein the extract from yeast comprises: (a)  an anti-inflammatory agent produced by the yeast, and (b)    an uncoupling agent active in human cells produced by the yeast; and an added surfactant;
an added thickening agent; and an added preservative, wherein yeast proteinaceous material comprises from 90% to 98% of the total non-volatile solids in the composition.
Applicant did not point to support in the specification an anti-inflammatory agent produced by yeast, and (b) an uncoupling agent active in human cells produced by any yeast.  Moreover, applicant failed to specifically point to the identity or provide structural characteristics of the yeast extract comprising an anti-inflammatory agent produced by the yeast, and an uncoupling agent active in human cells produced by the same yeast.  
Thus, there appears to be no teaching of yeast extract comprising an anti-inflammatory agent produced by the yeast, and an uncoupling agent active in human cells produced by the same yeast.  Applicant previously pointed to paragraphs 14, 23, 34, 90, 91, 94, and 153-154 for support. However none of those paragraphs teach extract from yeast, wherein the extract from yeast comprises an anti-inflammatory agent produced by the yeast, and an uncoupling agent active in human cells produced by the yeast; and an added surfactant, further including an added thickening agent; and an added preservative.  At best the paragraphs teach the inclusion of the anti-inflammatory agent and uncoupling agent. But does not teach these agents were produced by any yeast, and there is no teaching of yeast extract containing the anti-inflammatory agent, or the anti-itch agent is a histamine receptor antagonist agent produced by the yeast; anti-inflammatory agent comprises one or both of a G Protein Coupled Receptor (GPCR) antagonist agent and a cytokine receptor antagonist agent produced by yeast; or yeast produced anti-inflammatory agent comprises one or more of a Heat Shock Protein 90 (HSP90) inhibitor agent, a histone deacetylase (HDAC) inhibitor agent and a Bromodomain and Extra-Terminal motif (BET) inhibitor agent produced by yeast.  There is no teaching a yeast produced histamine receptor antagonist is an antagonist for one or more of H1R, H2R, H3R and H4R histamine receptors or the cytokine receptor antagonist agent is an antagonist for a receptor of a cytokine selected from the group consisting of TNF-alpha, interferon-gamma, Granulocyte-macrophage colony-stimulating factor (GM-CSF), IL-1, IL-2, IL-4, IL-5, IL-6, IL-12, IL-13, IL-17, IL-22, IL-31, IL-33 comprised within yeast extract used in the topical composition.
Therefore, it appears that the entire specification appears to fail to recite support for the newly recited yeast extract. Therefore, it appears that there is no support in the specification. Therefore, applicants must specifically point to page and line number support for the identity of a topical skin composition, comprising: an extract from yeast, wherein the extract from yeast comprises: (a)  an anti-inflammatory agent produced by the yeast, and (b)    an uncoupling agent active in human cells produced by the yeast; and an added surfactant; an added thickening agent; and an added preservative, wherein yeast proteinaceous material comprises from 90% to 98% of the total non-volatile solids in the composition. Accordingly, the new claims incorporate new matter and are accordingly rejected.



Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim et al., (FEMS Yeast Res. 2015 Feb;15(1):1-16. Epub 2015 Jan 14) teaching Yeast synthetic biology for the production of recombinant therapeutic proteins




Conclusion



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for publ-ished applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645